 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 31,
2005, is by and between MICROVISION, INC., a Delaware corporation (the
“Company”), and each of the entities whose names appear on the signature pages
hereof. Such entities are each referred to herein as an “Investor” and,
collectively, as the “Investors”.

 

A. The Company has agreed, on the terms and subject to the conditions set forth
in the Securities Purchase Agreement, dated as of August 31, 2005 (the
“Securities Purchase Agreement”), to issue and sell to each Investor named
therein (A) shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), and (B) a Warrant in the form attached to the Securities
Purchase Agreement (each, a “ (each, a “Warrant” and, collectively, the
“Warrants”).

 

B. The Warrants are exercisable into shares of Common Stock (the “Warrant
Shares”) in accordance with their terms.

 

In consideration of each Investor entering into the Securities Purchase
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

  1. DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the meanings
specified:

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Commission is closed or on which banks in the City of New York are
authorized by law to be closed.

 

“Commission” means the Securities and Exchange Commission.

 

“Effective Date” means the date on which the Registration Statement is declared
effective by the Commission.

 

“Filing Deadline” means the thirtieth (30th) calendar day following the Closing
Date.

 

“Holder” means any person owning or having the right to acquire, through
exercise of the Warrants or otherwise, Registrable Securities, including
initially each Investor and thereafter any permitted assignee thereof.

 

“Registrable Securities” means (i) the Shares and the Warrant Shares and any
other shares of Common Stock issuable pursuant to the terms of the Securities
Purchase Agreement or the Warrants, and (ii) any shares of capital stock issued
or issuable from time



--------------------------------------------------------------------------------

to time (with any adjustments) in replacement of, in exchange for or otherwise
in respect of the Shares or the Warrant Shares.

 

“Registration Deadline” means the earlier to occur of (i) the one hundred
twentieth (120th) calendar day following the Closing Date and (ii) the tenth
(10th) Business Day following the day on which the Commission informs the
Company that no review of the Registration Statement will be made by the staff
of the Commission or that the staff of the Commission has no further comments on
the Registration Statement.

 

“Registration Period” has the meaning set forth in paragraph 2(c) below.

 

“Registration Statement” means a registration statement or statements prepared
in compliance with the Securities Act and pursuant to Rule 415 under the
Securities Act (“Rule 415”) or any successor rule providing for the offering of
securities on a continuous or delayed basis.

 

Capitalized terms used herein and not otherwise defined shall have the
respective meanings specified in the Securities Purchase Agreement.

 

  2. REGISTRATION.

 

(a) Filing of Registration Statement. On or before the Filing Deadline (or, if
the Filed S-3 Effective Date occurs prior to the Filing Deadline, then as soon
as practicable after the Filed S-3 Effective Date but in no event later than the
Filing Deadline), the Company shall prepare and file with the Commission a
Registration Statement on Form S-3 pursuant to Rule 415 under the Securities Act
covering the resale of a number of shares of Registrable Securities equal to the
sum of (i) the aggregate number of Shares issued under the Securities Purchase
Agreement plus (ii) the aggregate number of shares of Common Stock issuable on
the Closing Date pursuant to the exercise of the Warrants (such number to be
determined using the Exercise Price in effect on such date and without regard to
any restriction on the ability of any Holder to exercise such Holder’s Warrant
as of such date). Such Registration Statement shall state, to the extent
permitted by Rule 416 under the Securities Act, that it also covers such
indeterminate number of additional shares of Common Stock as may become issuable
upon the exercise of the Warrants in order to prevent dilution resulting from
stock splits, stock dividends or similar events. Notwithstanding the foregoing,
if the Company does not meet the eligibility requirements for filing a
Registration Statement on Form S-3, then the Company shall instead prepare and
file with the Commission a Registration Statement meeting the foregoing
requirements of Form S-1 or Form S-2, and in such event, the Company shall
re-file such Registration Statement, or file a new Registration Statement
covering at least the number of shares then registered on the existing
Registration Statement (and not previously sold pursuant to the existing
Registration Statement or pursuant to Rule 144 under the Securities Act (“Rule
144”)), on Form S-3 as promptly as practicable (but in no event later than
thirty (30) days) after the Company meets the eligibility requirements to use
Form S-3 for the resale of Registrable Securities by each Investor.

 

(b) Effectiveness. The Company shall use its best efforts to cause the
Registration Statement to become effective as soon as practicable following the
filing thereof, but in

 

2



--------------------------------------------------------------------------------

no event later than the Registration Deadline. The Company shall respond
promptly to any and all comments made by the staff of the Commission with
respect to the Registration Statement, and shall submit to the Commission,
within two (2) Business Days after the Company learns that no review of the
Registration Statement will be made by the staff of the Commission or that the
staff of the Commission has no further comments on the Registration Statement,
as the case may be, a request for acceleration of the effectiveness of such
Registration Statement to a time and date not later than two (2) Business Days
after the submission of such request. The Company will maintain the
effectiveness of each Registration Statement filed pursuant to this Agreement
until the earlier to occur of (i) the date on which all of the Registrable
Securities eligible for resale thereunder have been publicly sold pursuant to
either the Registration Statement or Rule 144, (ii) the date on which all of the
Registrable Securities remaining to be sold under such Registration Statement
(in the reasonable opinion of counsel to the Company) may be immediately sold to
the public under Rule 144(k) under the Securities Act (“Rule 144(k)”) or any
successor provision, and (iii) the second anniversary of the Closing Date (the
period beginning on the Closing Date and ending on the earlier to occur of (i),
(ii) and (iii) above being referred to herein as the “Registration Period”).

 

(c) Registration Default. If (i) the Registration Statement is not filed on or
before the Filing Deadline or declared effective by the Commission on or before
the Registration Deadline, (ii) after the Registration Statement has been
declared effective by the Commission, sales of Registrable Securities (other
than such Registrable Securities as are then freely saleable pursuant to Rule
144(k)) cannot be made by a Holder under a Registration Statement for any reason
not within the exclusive control of such Holder (other than during a Black-out
Period (as defined below)), (iii) the Common Stock ceases to be listed on the
Nasdaq National Market, the Nasdaq Small Cap Market or the New York Stock
Exchange, or (iv) an amendment or supplement to a Registration Statement, or a
new registration statement, required to be filed pursuant to the terms of
paragraph 4(j) below is not filed on or before the date required by such
paragraph (each of the foregoing clauses (i), (ii), (iii), (iv) or (v) being
referred to herein as a “Registration Default”), the Company shall make cash
payments to each Holder equal to one percent (1%) of the aggregate Purchase
Price paid by such Holder for such Holder’s Shares and Warrant for each thirty
(30) day period in which a Registration Default exists, such payment to be pro
rated for any portion of any such thirty (30) day period. Each such payment
required to be made under this paragraph 2(d) shall be made within five (5)
Business Days following the last day of each calendar month in which a
Registration Default exists. Any such payment shall be in addition to any other
remedies available to each Holder at law or in equity, whether pursuant to the
terms hereof, the Securities Purchase Agreement or otherwise.

 

(d) Allocation of Shares and Warrant Shares. The initial number of Shares and
Warrant Shares included in any Registration Statement and each increase in the
number thereof included therein shall be allocated pro rata among the Holders
based on the aggregate number of Registrable Securities issued or issuable to
each Holder at the time the Registration Statement covering such initial number
of Registrable Securities or increase thereof is declared effective by the
Commission (provided that the number of Warrant Shares issuable to a Holder
shall be determined using the Exercise Price in effect at such time and without
regard to any restriction on the ability of such Holder to exercise such
Holder’s Warrants as of such date). In the event that a Holder sells or
otherwise transfers any of such Holder’s Registrable Securities, each transferee
shall be allocated the portion of the then remaining number of Registrable
Securities included in such Registration Statement allocable to the transferor.

 

3



--------------------------------------------------------------------------------

(e) Registration of Other Securities. During the period beginning on the date
hereof and ending on the Filed S-3 Effective Date, the Company shall refrain
from filing any registration statement (other than (i) a Registration Statement
filed hereunder, or (ii) a registration statement on Form S-8 with respect to
stock option plans and agreements and stock plans currently in effect and
disclosed in the Securities Purchase Agreement or the schedules thereto). In no
event shall the Company include any securities other than Registrable Securities
on any Registration Statement filed by the Company on behalf of the Holders
pursuant to the terms hereof.

 

  3. PIGGYBACK REGISTRATION.

 

If at any time prior to the expiration of the Registration Period, (i) the
Company proposes to register shares of Common Stock under the Securities Act in
connection with the public offering of such shares for cash (a “Proposed
Registration”) other than a registration statement on Form S-8 or Form S-4 or
any successor or other forms promulgated for similar purposes and (ii) a
Registration Statement covering the sale of all of the Registrable Securities is
not then effective and available for sales thereof by the Holders, the Company
shall, at such time, promptly give each Holder written notice of such Proposed
Registration. Each Holder shall have ten (10) Business Days from its receipt of
such notice to deliver to the Company a written request specifying the amount of
Registrable Securities that such Holder intends to sell and such Holder’s
intended method of distribution. Upon receipt of such request, the Company shall
use its best efforts to cause all Registrable Securities which the Company has
been requested to register to be registered under the Securities Act to the
extent necessary to permit their sale or other disposition in accordance with
the intended methods of distribution specified in the request of such Holder;
provided, however, that the Company shall have the right to postpone or withdraw
any registration effected pursuant to this Section 3 without obligation to the
Holders. If, in connection with any underwritten public offering for the account
of the Company or for stockholders of the Company that have contractual rights
to require the Company to register shares of Common Stock, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in a registration statement because, in the
judgment of such underwriter(s), marketing or other factors dictate such
limitation is necessary to facilitate such offering, then the Company shall be
obligated to include in the registration statement only such limited portion of
the Registrable Securities with respect to which each Holder has requested
inclusion hereunder as such underwriter(s) shall permit. Any exclusion of
Registrable Securities shall be made pro rata among the Holders seeking to
include Registrable Securities in a registration statement, in proportion to the
number of Registrable Securities sought to be included by such Holders;
provided, however, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not entitled to inclusion of such securities in the registration
statement or are not entitled to pro rata inclusion with the Registrable
Securities; and provided, further, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the right to include such
securities in the registration statement.

 

4



--------------------------------------------------------------------------------

  4. OBLIGATIONS OF THE COMPANY.

 

In addition to performing its obligations hereunder, including without
limitation those pursuant to Sections 2 and 3 above, the Company shall, with
respect to each Registration Statement:

 

(a) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act or to maintain the effectiveness of such Registration Statement
during the Registration Period, or as may be reasonably requested by a Holder in
order to incorporate information concerning such Holder or such Holder’s
intended method of distribution;

 

(b) promptly following the Closing, use its best efforts to secure the listing
on the Nasdaq National Market of the Shares and all Registrable Securities
issuable upon exercise of the Warrants, and provide each Holder with reasonable
evidence thereof;

 

(c) so long as a Registration Statement is effective covering the resale of the
applicable Registrable Securities owned by a Holder, furnish to each Holder such
number of copies of the prospectus included in such Registration Statement,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as such Holder may reasonably request
in order to facilitate the disposition of such Holder’s Registrable Securities;

 

(d) use commercially reasonable efforts to register or qualify the Registrable
Securities under the securities or “blue sky” laws of such jurisdictions within
the United States as shall be reasonably requested from time to time by a
Holder, and do any and all other acts or things which may reasonably be
necessary or advisable to enable such Holder to consummate the public sale or
other disposition of the Registrable Securities in such jurisdictions; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such jurisdiction;

 

(e) notify each Holder immediately after becoming aware of the occurrence of any
event (but shall not, without the prior written consent of such Holder, disclose
to such Holder any facts or circumstances constituting material non-public
information) as a result of which the prospectus included in such Registration
Statement, as then in effect, contains an untrue statement of material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and as promptly as practicable prepare and file with the Commission
and furnish to each Holder a reasonable number of copies of a supplement or an
amendment to such prospectus as may be necessary so that such prospectus does
not contain an untrue statement of material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

 

(f) use commercially reasonable efforts to prevent the issuance of any stop
order or other order suspending the effectiveness of such Registration Statement
and, if such an order is issued, to use commercially reasonable efforts to
obtain the withdrawal thereof at the earliest

 

5



--------------------------------------------------------------------------------

possible time and to notify each Holder in writing of the issuance of such order
and the resolution thereof;

 

(g) furnish to each Holder, on the date that such Registration Statement, or any
successor registration statement, becomes effective, a letter, dated such date,
signed by an officer of the Company or of outside counsel to the Company (and
reasonably acceptable to such Holder) addressed to such Holder, confirming such
effectiveness and, to the knowledge of such officer or counsel, the absence of
any stop order;

 

(h) provide to each Holder and its representatives the reasonable opportunity to
conduct, subject to confidentiality agreements reasonably acceptable to the
Company, a reasonable inquiry of the Company’s financial and other records
during normal business hours and make available during normal business hours and
with reasonable advance notice its officers, directors and employees for
questions regarding information which such Holder may reasonably request in
order to fulfill any due diligence obligation on its part;

 

(i) permit counsel for each Holder to review such Registration Statement and all
amendments and supplements thereto, and any comments made by the staff of the
Commission concerning such Holder and/or the transactions contemplated by the
Transaction Documents and the Company’s responses thereto, within a reasonable
period of time prior to the filing thereof with the Commission (or, in the case
of comments made by the staff of the Commission, within a reasonable period of
time following the receipt thereof by the Company); and

 

(j) in the event that, at any time, the number of shares available under the
Registration Statement is insufficient to cover the sum of (i) the aggregate
number of Shares plus (ii) the aggregate number of Warrant Shares that are
Registrable Securities then outstanding or issuable under the Warrants (such
number to be determined using the Exercise Price in effect at such time and
without regard to any restriction on the ability of any Holder to exercise such
Holder’s Warrant), the Company shall promptly amend such Registration Statement
or file a new registration statement, in any event as soon as practicable, but
not later than the tenth (10th) day following notice from a Holder of the
occurrence of such event, so that such Registration Statement or such new
registration statement, or both, covers no less than the sum of (i) the
aggregate number of Shares plus (ii) the aggregate number of the Warrant Shares
that are Registrable Securities eligible for resale thereunder. The Company
shall use its best efforts to cause such amendment and/or new Registration
Statement to become effective as soon as practicable following the filing
thereof. Any Registration Statement filed pursuant to this paragraph 4(j) shall
state that, to the extent permitted by Rule 416 under the Securities Act, such
Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable upon exercise of the Warrants in
order to prevent dilution resulting from stock splits, stock dividends or
similar events. Unless and until such amendment or new Registration Statement
becomes effective, each Holder shall have the rights described in paragraph 2(d)
above.

 

6



--------------------------------------------------------------------------------

  5. PERMITTED SUSPENSION.

 

(a) Black-Out Period. Notwithstanding the Company’s obligations under this
Agreement, if in the good faith judgment of the Company, following consultation
with legal counsel, it would be detrimental to the Company or its stockholders
for resales of Registrable Securities to be made pursuant to the Registration
Statement due to the existence of a material development involving the Company
which the Company would be obligated to disclose in the Registration Statement,
which disclosure would be premature or otherwise inadvisable at such time or
would have a Material Adverse Effect upon the Company and its stockholders, the
Company shall have the right to suspend the use of the Registration Statement
for a period of not more than thirty (30) days (the “Black-out Period”);
provided, however, that the Company may so defer or suspend the use of the
Registration Statement for no more than thirty (30) days in any twelve-month
period and not within 30 days of the end of any prior Black-out Period.

 

(b) Suspension. Notwithstanding anything to the contrary contained herein or in
the Securities Purchase Agreement, if the use of the Registration Statement is
suspended by the Company, the Company shall promptly give written notice of the
suspension to the Investors and shall promptly notify the Investors in writing
as soon as the use of the Registration Statement may be resumed.

 

  6. OBLIGATIONS OF EACH HOLDER.

 

In connection with the registration of Registrable Securities pursuant to a
Registration Statement, and as a condition to the Company’s obligations under
Section 2 hereof, each Holder shall:

 

(a) timely furnish to the Company in writing (i) a completed Shareholder
Questionnaire and (ii) such information in writing regarding itself and the
intended method of disposition of such Registrable Securities as the Company
shall reasonably request in order to effect the registration thereof;

 

(b) upon receipt of any notice from the Company of the happening of any event of
the kind described in paragraphs 4(e) or 4(f) or of the commencement of a
Black-out Period, immediately discontinue any sale or other disposition of such
Registrable Securities pursuant to such Registration Statement until the filing
of an amendment or supplement as described in paragraph 4(e) or withdrawal of
the stop order referred to in paragraph 4(f), or the termination of the
Black-out Period, as the case may be, and use commercially reasonable efforts to
maintain the confidentiality of such notice and its contents;

 

(c) to the extent required by applicable law, deliver a prospectus to the
purchaser of such Registrable Securities;

 

(d) notify the Company when it has sold all of the Registrable Securities held
by it; and

 

7



--------------------------------------------------------------------------------

(e) notify the Company in the event that any information supplied by such Holder
in writing for inclusion in such Registration Statement or related prospectus is
untrue or omits to state a material fact required to be stated therein or
necessary to make such information not misleading in light of the circumstances
then existing; immediately discontinue any sale or other disposition of such
Registrable Securities pursuant to such Registration Statement until the filing
of an amendment or supplement to such prospectus as may be necessary so that
such prospectus does not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
and use commercially reasonable efforts to assist the Company as may be
appropriate to make such amendment or supplement effective for such purpose.

 

  7. INDEMNIFICATION.

 

In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:

 

(a) To the extent permitted by law, the Company shall indemnify and hold
harmless each Holder, the officers, directors, employees, agents and
representatives of such Holder, and each person, if any, who controls such
Holder within the meaning of the Securities Act or the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), against any losses, claims, damages,
liabilities or reasonable out-of-pocket expenses (whether joint or several)
(collectively, including reasonable legal expenses or other expenses reasonably
incurred in connection with investigating or defending same, “Losses”), insofar
as any such Losses arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in such Registration
Statement under which such Registrable Securities were registered, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, or (ii) the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Subject to the provisions of paragraph 7(c) below, the Company
will reimburse such Holder, and each such officer, director, employee, agent,
representative or controlling person, for any reasonable legal expenses or other
out-of-pocket expenses as reasonably incurred by any such entity or person in
connection with investigating or defending any Loss; provided, however, that the
foregoing indemnity shall not apply to amounts paid in settlement of any Loss if
such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld), nor shall the Company be obligated to
indemnify any person for any Loss to the extent that such Loss is (i) based upon
and is in conformity with written information furnished by such person expressly
for use in such Registration Statement or (ii) based on a failure of such person
to deliver or cause to be delivered the final prospectus contained in the
Registration Statement and made available by the Company, if such delivery is
required by applicable law. The Company shall not enter into any settlement of a
Loss that does not provide for the unconditional release of such Holder from all
liabilities and obligations relating to such Loss.

 

(b) To the extent permitted by law, each Holder who is named in such
Registration Statement as a selling stockholder, acting severally and not
jointly, shall indemnify and hold harmless the Company, the officers, directors,
employees, agents and representatives of the Company, and each person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act, against any Losses to the extent (and only to the extent) that any
such

 

8



--------------------------------------------------------------------------------

Losses are based upon and in conformity with written information furnished by
such Holder expressly for use in such Registration Statement. Subject to the
provisions of paragraph 7(c) below, such Holder will reimburse any legal or
other expenses as reasonably incurred by the Company and any such officer,
director, employee, agent, representative, or controlling person, in connection
with investigating or defending any such Loss; provided, however, that the
foregoing indemnity shall not apply to amounts paid in settlement of any such
Loss if such settlement is effected without the consent of such Holder (which
consent shall not be unreasonably withheld); and provided, further, that, in no
event shall any indemnity under this paragraph 7(b) exceed the net proceeds
resulting from the sale of the Registrable Securities sold by such Holder under
such Registration Statement.

 

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 7, promptly deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in and to assume the
defense thereof with counsel selected by the indemnifying party and reasonably
acceptable to the indemnified party; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the reasonably
incurred fees and expenses of one such counsel for all indemnified parties to be
paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate under
applicable standards of professional conduct due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, to the extent prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 7 with respect to such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 7 or
with respect to any other action unless the indemnifying party is materially
prejudiced as a result of not receiving such notice.

 

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 7 is unavailable or insufficient to hold harmless an indemnified party
for any reason, the Company and each Holder agree, severally and not jointly, to
contribute to the aggregate Losses to which the Company or such Holder may be
subject in such proportion as is appropriate to reflect the relative fault of
the Company and such Holder in connection with the statements or omissions which
resulted in such Losses; provided, however, that in no case shall such Holder be
responsible for any amount in excess of the net proceeds resulting from the sale
of the Registrable Securities sold by it under the Registration Statement.
Relative fault shall be determined by reference to whether any alleged untrue
statement or omission relates to information provided by the Company or by such
Holder. The Company and each Holder agree that it would not be just and
equitable if contribution were determined by pro rata allocation or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who is not guilty of such fraudulent misrepresentation. For purposes of this
Section 7, each person who controls a Holder within the meaning of either the
Securities Act or the Exchange Act and each officer, director, employee, agent
or representative of such Holder shall have the same rights to contribution as
such

 

9



--------------------------------------------------------------------------------

Holder, and each person who controls the Company within the meaning of either
the Securities Act or the Exchange Act and each officer, director, employee,
agent or representative of the Company shall have the same rights to
contribution as the Company, subject in each case to the applicable terms and
conditions of this paragraph (d).

 

(e) The obligations of the Company and each Holder under this Section 7 shall
survive the exercise of the Warrants in full, the completion of any offering or
sale of Registrable Securities pursuant to a Registration Statement under this
Agreement, or otherwise.

 

  8. REPORTS.

 

With a view to making available to each Holder the benefits of Rule 144 and any
other similar rule or regulation of the Commission that may at any time permit
such Holder to sell securities of the Company to the public without
registration, the Company agrees (until all of the Registrable Securities have
been sold under a Registration Statement or pursuant to Rule 144) to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(c) furnish to such Holder, so long as such Holder owns any Registrable
Securities, promptly upon written request (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144, the Securities Act and the Exchange Act, (ii) to the extent not publicly
available through the Commission’s EDGAR database, a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company with the Commission, and (iii) such other information as
may be reasonably requested by such Holder in connection with such Holder’s
compliance with any rule or regulation of the Commission which permits the
selling of any such securities without registration.

 

  9. MISCELLANEOUS.

 

(a) Expenses of Registration. Except as otherwise provided in the Securities
Purchase Agreement, all reasonable expenses, other than underwriting discounts
and commissions and fees and expenses of counsel and other advisors to each
Holder, incurred in connection with the registrations, filings or qualifications
described herein, including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees, the fees and disbursements of
counsel for the Company, and the fees and disbursements incurred in connection
with the opinion and letter described in paragraph 4(g) hereof, shall be borne
by the Company.

 

(b) Amendment; Waiver. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended or waived except pursuant to a
written instrument executed by the Company and the Holders of a majority of the
Registrable Securities that are either then outstanding or are issuable on
exercise of the Warrants then outstanding (without regard to any

 

10



--------------------------------------------------------------------------------

limitation on such exercise). Any amendment or waiver effected in accordance
with this paragraph shall be binding upon each Holder, each future Holder and
the Company. The failure of any party to exercise any right or remedy under this
Agreement or otherwise, or the delay by any party in exercising such right or
remedy, shall not operate as a waiver thereof.

 

(c) Notices. Any notice, demand or request required or permitted to be given by
the Company or a Holder pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to a reputable overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), addressed as follows:

 

If to the Company:

 

Microvision, Inc.

19910 North Creek Parkway

Bothell, WA 98011

Attn:    General Counsel

Tel:       (425) 415-6847

Fax:       (425) 415-6795

 

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attn:    Joel F. Freedman

Tel:       (617) 951-7000

Fax:       (617) 951-7050

 

and if to a Holder, to such address as shall be designated by such Holder in
writing to the Company.

 

(d) Assignment. Upon the transfer of any Warrant or Registrable Securities by a
Holder, the rights of such Holder hereunder with respect to such securities so
transferred shall be assigned automatically to the transferee thereof, and such
transferee shall thereupon be deemed to be a “Holder” for purposes of this
Agreement, as long as: (i) the Company is, within a reasonable period of time
following such transfer, furnished with written notice of the name and address
of such transferee, (ii) the transferee agrees in writing with the Company to be
bound by all of the provisions hereof, and (iii) such transfer is made in
accordance with the applicable requirements of the Securities Purchase Agreement
or the Warrants, as applicable.

 

(e) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall be deemed one and
the same instrument. This Agreement, once executed by a party, may be delivered
to any other party hereto by facsimile transmission.

 

11



--------------------------------------------------------------------------------

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

 

(g) Holder of Record. A person is deemed to be a Holder whenever such person
owns or is deemed to own of record Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
with respect to the same Registrable Securities, the Company shall act upon the
basis of instructions, notice or election received from the record owner of such
Registrable Securities.

 

(h) Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement and the other Transaction Documents supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(j) Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

[Signature Pages to Follow]

 

12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first-above written.

 

MICROVISION, INC.

By:  

/s/ Richard F. Rutkowski

   

Name: Richard F. Rutkowski

   

Title: Chief Executive Officer

OMICRON MASTER TRUST

   

By: Omicron Capital L.P., as advisor

   

By: Omicron Capital Inc., its general partner

By:  

/s/ Bruce Bernstein

   

Name: Bruce Bernstein

   

Title: Managing Partner